                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01134-KLM

JIM FAYDENKO,
STEPHEN CONTI,
CHAD HIXON, and
ENYINNAYA OKWULEHIE,

               Plaintiffs,

       v.

VAIL RESORTS, INC., and
THE VAIL CORPORATION, doing business as Vail Resorts Management Company,

               Defendants.


                                 ENTRY OF APPEARANCE


       Colin O’Brien of Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”), hereby enters

his appearance on behalf of Defendants Vail Resorts, Inc. and The Vail Corporation d/b/a Vail

Resorts Management Company. The undersigned’s firm name, office address, telephone number,

and primary CM/ECF email address are set forth in the signature block below, and the

undersigned hereby certifies that he is a member in good standing of the bar of this Court.
Dated: May 12, 2020   Respectfully Submitted,

                      ARNOLD & PORTER KAYE SCHOLER LLP

                      By: /s/ Colin O’Brien
                          Colin O’Brien
                          1144 Fifteenth Street, Suite 3100
                          Denver, CO 80202-1370
                          Telephone: (303) 863-1000
                          Fax: (303) 832-0428
                          Colin.obrien@arnoldporter.com
                          Attorney for Defendants




                         2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, I electronically filed the foregoing ENTRY OF

APPEARANCE with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following e-mail address:

Richard M. Hagstrom - rhagstrom@hjlawfirm.com
Attorney for Plaintiffs



                                              /s/ Colin O’Brien by Tanya D. Huffaker




                                                 3
